Citation Nr: 1333175	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-22 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a prostate condition.

2.  Entitlement to service connection for a prostate condition. 

3.  Entitlement to an initial compensable disability rating for coronary artery disease (CAD) from September 27, 1996, to January 14, 2002; a rating in excess of 60 percent from January 15, 2002, to October 24, 2008; and a rating in excess of 60 percent from February 1, 2009, to January 2, 2011.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which reopened and denied the Veteran's claim of service connection for a prostate condition, and granted service connection for coronary artery disease (CAD) and assigned a noncompensable disability rating, effective September 13, 2007.  The Veteran filed a notice of disagreement (NOD) with these determination in November 2008, and timely perfected his appeal in June 2009.

In a March 2012 rating decision, the RO granted an earlier effective date for the grant of service connection for CAD based on clear and unmistakable error; therefore, a noncompensable disability rating was assigned effective September 27, 1996.  Additionally, a 60 percent disability rating was assigned from January 15, 2002; a 100 percent disability rating was assigned from October 25, 2008; a 60 percent disability rating was assigned from February 1, 2009, and a 100 percent disability rating was assigned from January 3, 2011.  The RO informed the Veteran and his representative that the March 2012 decision granted an evaluation of 100 percent, effectively granting the appeal for an increased rating as this was the maximum benefit allowed for the disability.  However, applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's claim for an increased disability rating remains on appeal and consists of the following questions: (1) whether a compensable disability rating is warranted for the period from September 27, 1996, to January 14, 2002; (2) whether an evaluation in excess of 60 percent is warranted for the period from January 15, 2002, to October 24, 2008; and (3) whether an evaluation in excess of 60 percent is warranted for the period from February 1, 2009, to January 2, 2011.
 
On the June 2009 Substantive Appeal, the Veteran requested a personal hearing before a member of the Board at the local RO.  The Veteran was scheduled for a Video Conference Hearing in September 2013, however he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2012).  Accordingly, the request is deemed withdrawn and the Board may proceed with the issues on appeal.  38 C.F.R. § 20.704(d) (2012).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for a prostate condition and an increased disability rating for CAD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of whether new and material evidence had been received to reopen a claim of service connection for a prostate condition was previously denied in a May 1981 rating decision.  The Veteran was notified of that decision, but did not file a Substantive Appeal.


2.  The evidence associated with the claims file subsequent to the May 1981 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a prostate condition and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1981 rating decision that denied reopening the Veteran's claim of service connection for a prostate condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).  

2.  Evidence received since the final May 1981 determination wherein the RO denied the Veteran's claim of service connection for a prostate condition, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran in reference to the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a prostate condition have been satisfied, is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for a prostate condition.  The RO last denied the Veteran 's claim of service connection for a prostate condition in a decision dated May 1981.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of service connection for a prostate condition was last denied in a May 1981 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service records, private treatment records, and a VA examination report.  The claim was denied in May 1981 as there was, among other things, no evidence showing that the Veteran had any in-service complaints or treatment for a prostate condition, or a current prostate disability. 

Subsequently, lay statements, private and VA treatment records, and a June 2011 VA examination report have been associated with the claims file.  The evidence submitted subsequent to the May 1981 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the May 1981 decision, such as private treatment records, show that the Veteran has current prostate conditions.  The Veteran's private treatment records show current treatment and diagnoses of benign prostatic hypertrophy and congestive prostatitis with posterior urethritis.  Additionally, in a May 2007 statement, the Veteran contended that his current prostate condition was a result of his in-service exposure to Agent Orange.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

Therefore, the evidence submitted since the final May 1981 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for a prostate condition is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a prostate condition, is reopened.  To this extent and to this extent only, the appeal is granted.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The Veteran contends that his prostate conditions are a result of his exposure to Agent Orange while serving in Vietnam.  

Initially, the Board notes that a remand is necessary to obtain all outstanding service treatment records.  The file contains an October 1980 service records request.  Additionally, the May 1981 rating decision references the Veteran's entrance and separation examination, however, they are not contained in the claims file.  It appears that a complete copy of the Veteran's service treatment records are missing.  Additionally, the RO did not make a formal finding on the unavailability of the Veteran's service treatment records.  As such, further efforts to obtain a complete copy of the Veteran's service treatment records should be undertaken before the Board renders a decision in this case.  

Additionally, the Veteran was afforded a VA examination in June 2011 to determine the etiology of the Veteran's prostate conditions.  The examiner diagnosed the Veteran with benign prostatic hypertrophy.  The examiner concluded that the Veteran's prostate condition was less likely than not do to military service.  The examiner stated that in reviewing the May 18, 1981 rating decision, in which the Veteran was denied service connection for this condition, it was noted that he developed a history of prostatitis in 1973 and 1974.  The decision went on to state "the SMR's are completely negative for any evidence of prostatitis or prostatic hypertrophy in military service."  The Veteran was discharged from service in 1971.  Therefore, according to the available records and claims file, the condition occurred more than one year after service and was already determine not to be service-connected.  

This medical opinion is inadequate because the examiner based his opinion on the previous May 1981 rating decision and not on a review of the medical evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Additionally, the examiner did not discuss the Veteran's contention that his current prostate conditions were a result of his in-service exposure to Agent Orange..  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, a new VA examination is necessary to determine the Veteran's current prostate conditions, and whether they were caused by, or are otherwise related to, the Veteran's time in service, to include exposure to Agent Orange.  

Lastly, a remand is also necessary to obtain outstanding VA and private medical records.  In an October 1996 statement, the Veteran reported that he had a heart attack in 1983 and four bypasses in 1993.  It is unclear if this treatment was through a private physician or the VA.  The claims file only contains private treatment records dating back to January 2002, and VA treatment records dating back to April 2009.  Because it appears that there may be outstanding VA records prior to April 2009 and private medical records prior to January 2002 that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records dated prior to April 2009, and after November 2010.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The RO should contact the Veteran and request that she provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his CAD or prostate conditions.  In particular, the Board is interested in any private treatment records for the Veteran's heart condition prior to January 15, 2002.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2) Contact the National Personnel Records Center, and/or any other appropriate agency, and request copies of the Veteran's complete service treatment records.  If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

3) Schedule the Veteran for a VA examination to determine whether his prostate conditions, to include benign prostatic hypertrophy and congestive prostatitis with posterior urethritis, are related to his active service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail. 

The examiner should note all of the Veteran's prostate conditions.  Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current prostate conditions had their onset in service or are related to any in-service disease, event, or injury, to include in-service exposure to Agent Orange. 

In rendering these opinions, the examiner must review the Veteran's service treatment records, private treatment records, VA treatment records, June 2011 VA examination report, and any other relevant information.  Furthermore, the examiner should discuss the Veteran's lay statements regarding the onset and duration of symptoms when discussing the offered opinion.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).


5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


